Case 2:20-cv-00262-DBH Document 1-4 Filed 07/26/20 Page 1 of 17                                         PageID #: 39

                                                                                                EXHIBIT D - 1
                                    AMERICAN ARBITRATION ASSOCIATION
__________________________________________________________________________________

  JAMES W. BRANNAN, as Personal       )
  Representative of the Estate of Robert
                                      )
  Indiana,                            )
                                      )
    Claimant/Counterclaim Respondent, )
                                      )
 v.                                   ) AAA Case No. 01-19-0001-9789
                                      )
 MICHAEL MCKENZIE and                 )
 AMERICAN IMAGE ART,                  )
                                      )
                                      )
    Respondents/Counterclaimants.     )
______________________________________________________________________________

                                                                              ORDER NO. 2

                            PROCEDURAL AND SCHEDULING ORDER FOLLOWING
                                       PRELIMINARY HEARING

Pursuant to the procedures of the American Arbitration Association (“AAA”), a preliminary

hearing by telephone conference was held on April 7, 2020, commencing at 11:00 p.m. before

Peter Brown, John M. Delehanty, and Richard L. Mattiaccio, Chair (collectively, the “Panel” or

“Arbitrators”). Participating in the preliminary hearing were Edward P. Boyle and John C.

Vazquez, Esqs., Venable, LLP for Claimant and John Simoni and Becky Baek, Esqs., Goetz

Fitzpatrick LLP, for Respondents. This Order may be referred to herein as “PO2.” Claimant and

Respondents may be collectively referred to as the “Parties.                                Terms defined in PO1 are

incorporated herein by reference.

I.            JURISDICTION; PARTIES; LAW AND RULES

              1.            During the preliminary hearing, counsel for the Parties:

                            a.             Confirmed that the Panel has jurisdiction to decide all claims and defenses

asserted in this arbitration;
Case 2:20-cv-00262-DBH Document 1-4 Filed 07/26/20 Page 2 of 17                         PageID #: 40

                                                                               EXHIBIT D - 2
                b.       Agreed that Claimant and Respondents are proper parties and that no other

parties need be joined to this arbitration;

                c.       Confirmed that: (i) the substantive law of New York applies to the claims

and counterclaims asserted in this arbitration and any U.S. federal law claims are governed by

federal law; (ii) this arbitration is governed by the Federal Arbitration Act; (iii) this arbitration is

properly administered under the Commercial Arbitration Rules of the American Arbitration

Association and its Procedures for Large, Complex Commercial Disputes (the “Rules”).

        2. The confirmed members of the Panel are as follows:

                 a. Peter Brown, Esq.
                    Peter Brown & Associates PLLC
                    260 Madison Avenue, 16th Floor
                    New York, New York 10016
                    Tel: 212-939-6440
                    E-mail: pbrown@browntechlegal.com

                 b. John M. Delehanty, Esq.
                    Delehanty Resolutions, LLC
                    133 Woodlawn Avenue
                    New Rochelle, New York 10804
                    Tel: 914-645-3711
                    E-mail: john@delehantyresolutions.com

                 c. Richard L. Mattiaccio, FCIArb, C Arb, Chair
                    Allegaert Berger & Vogel, LLP
                    120 Broadway, 20th Floor
                    New York, New York 10006
                    Tel: 212-616-7085
                    E-mail: rmattiaccio@abv.com


II.     PROCEDURES AND SCHEDULE

        1.      The following specific procedures and schedules are in effect as the procedural

calendar in this case:

  Respondent shall file any amended pleading by this date                April 22, 2020
Case 2:20-cv-00262-DBH Document 1-4 Filed 07/26/20 Page 3 of 17                          PageID #: 41

                                                                              EXHIBIT D - 3
 The Parties shall exchange document requests by this date; May 15, 2020
    document requests shall be specific and non-burdensome

 The Parties shall submit a jointly proposed Confidentiality Order, June 10, 2020
    including any provisions related to cyber-security, or their
    disputes with respect to a proposed order including proposed
    text, by this date

 The Parties shall exchange formal Responses and any Objections           June 10, 2020
 to Document Requests by this date

 Counsel for the Parties shall meet and confer by this date on their      June 17, 2020
 respective Responses and Objections to Document Requests

 Each Party shall produce by this date the documents that (a) each        July 1, 2020
 Party has agreed to produce in response to document requests,
 and (b) the documents the producing Party currently intends to
 rely on in support of position(s) it has taken in the case (the latter
 may be referred to as reliance documents)

 The Parties shall file by this date their Redfern Schedules (see July 15, 2020
 this PO2, infra and Annex 1 hereto) setting forth their document
 discovery disputes, if any

 By this date counsel shall meet and confer regarding July 22, 2020
 appropriateness of Party fact depositions and shall submit a joint
 letter or separate letters to the Panel requesting leave to take any
 such depositions, including proposed number and length of
 depositions and an explanation of the need for and utility of each
 proposed deposition

 Telephone Conference re: document discovery disputes, if July 27, 2020, 11:00 a.m.
 any. The Case Manager is requested to distribute a call-in
 number and Outlook calendar appointments to counsel and the
 Panel

 Production of all documents that the Parties have agreed or have August 5, 2020
 been ordered to produce shall be completed by this date
Case 2:20-cv-00262-DBH Document 1-4 Filed 07/26/20 Page 4 of 17                   PageID #: 42

                                                                         EXHIBIT D - 4
 Any and all fact depositions allowed by the Panel shall be September 25, 2020
 completed by this date

 Expert witness disclosures (if any) setting forth subject matter in October 9, 2020
 level of detail provided in this PO2, infra

 The Parties shall submit a joint letter not to exceed ten pages or October 9, 2020
 exchange and submit separate letters not to exceed five pages
 each, regarding the appropriateness of dispositive motions,
 including a proposed schedule for submission of any such
 motions, opposition papers and, if any, reply papers

 If allowed, summary judgment motion(s) shall be fully briefed November 11, 2020
 by this date

 The Parties shall notify the Panel and Case Manager of the November 20, 2020
 location of the evidentiary hearing in New York, New York. The
 Case Manager is requested to issue a formal Notice of Hearing
 once the Parties have confirmed the location of the hearing.

 The Parties shall submit to the Panel by this date a contingency November 20, 2020
 plan for the use of technology to conduct remotely (i) the
 evidentiary hearing and (ii) any deposition or third-party
 summons that may be allowed in this case

 A Panel and Counsel Pre-Hearing Telephone Conference December 9, 2020, 11:00 a.m.
 shall take place at this time. The Case Manager is requested to
 distribute a call-in number and Outlook calendar appointments to
 counsel and the Panel

 The Parties shall exchange and file: (i) Fact Witness Lists January 22, 2021
 (including a detailed summary of contemplated testimony,
 anticipated time for direct, and anticipated order of witnesses),
 and (ii) a list of pre-marked proposed hearing exhibits identified
 by exhibit number, document production numbers and
 description

 The Parties shall exchange and file applications (if any) for third- January 29, 2021
 party summons for document production and/or testimony at the
 evidentiary hearing
Case 2:20-cv-00262-DBH Document 1-4 Filed 07/26/20 Page 5 of 17                       PageID #: 43

                                                                             EXHIBIT D - 5

  The Parties meet and confer by this date to agree on a separately February 5, 2021
  bound set of Joint Exhibits to minimize duplication of exhibits

  The Parties shall exchange and file Expert Reports, if any; expert February 10, 2021
  reports shall comply with the requirements of this PO2, infra

  The Parties shall exchange and file Rebuttal Expert Reports, if February 23, 2021
  any

  The Parties shall exchange and file Pre-Hearing Memoranda not February 24, 2021
  to exceed 3,500 words of main text unless otherwise authorized
  in advance by the Panel, and in the format required by this PO2,
  infra

  The Parties shall exchange and file Pre-Marked Hearing Exhibits February 24, 2021
  and Stipulation of Facts

  A Final Pre-Hearing Status Telephone Conference shall take March 1, 2021, 11:00 a.m.
  place at this time. The Case Manager is requested to distribute
  a call-in number and Outlook calendar appointments to counsel
  and the Panel

  Evidentiary Hearing Dates shall take place on these March 8, 9, 10, 11, 12, 22, 23,
  consecutive dates until the hearing is completed.     24, 25 and 26, 2021

  The Parties shall exchange and file Post-Hearing Memoranda not May 7, 2021
  to exceed 10,000 words of main text (i.e., excluding caption,
  table of contents, table of authorities, and signature blocks)

  The Parties shall exchange and file Post-Hearing Reply May 21, 2021
  Memoranda not to exceed 5,000 words of main text


       2.      Counsel for the Parties are directed to inform their clients that the Panel has ordered

an arbitration hold which applies to describe the scope of the hold, and that the clients should take

all steps necessary to prevent the destruction of documents, both paper and electronic. If any Party

has an automatic document deletion/destruction program in place that system should be overridden
Case 2:20-cv-00262-DBH Document 1-4 Filed 07/26/20 Page 6 of 17                       PageID #: 44

                                                                             EXHIBIT D - 6
until this case is completed

        3.         COVID-19 Contingency Plan: In the interests of avoiding a conflict between two

compelling interests, namely the safety of the participants in this arbitration and providing the

Parties with an expeditious resolution of the disputes submitted to this Panel, the Parties shall meet

and confer to develop a contingency plan for the use of technology to conduct any deposition or

third-party summons allowed in this case and the evidentiary hearing itself to the extent necessary

or desirable to protect the health of all involved. The Parties shall submit their COVID-19

Contingency Plan to the Panel within the time provided in the schedule set forth in this PO2.

        4.         Claimant requested a reasoned award at the preliminary conference. Respondents

joined in the request in a letter dated April 10, 2020. The Panel reserves decision as to the form

of award.

        5.         The Parties will engage and, subject to reapportionment in the Award, will share

equally the costs of a court reporter to make a transcript of the proceedings in English. The

transcript shall constitute an official record of the proceedings. Transcripts, including word indexes

and a list of exhibits discussed on the record with corresponding page references, should be

provided to the Panel in searchable electronic format as the transcripts become available to counsel

for the parties.

        6.         The Panel expects the time and expense devoted to this matter by the Parties and

counsel in all phases of this arbitration (including discovery) to bear a reasonable relationship to

what is at stake and the requested relief so that the Parties and counsel may realize the arbitral

advantages of expedition and economy as well as fairness.

        7.         The Parties are free to change counsel at any time subject to incoming counsel

clearing conflicts with the Panel. Absent extenuating circumstances as determined by the Panel,
Case 2:20-cv-00262-DBH Document 1-4 Filed 07/26/20 Page 7 of 17                          PageID #: 45

                                                                             EXHIBIT D - 7
a change of counsel by either Party will not be sufficient grounds for obtaining any postponement

of the evidentiary hearing or excuse the Party or its new counsel from compliance with all Orders

previously entered by the Panel.

III.   GENERAL PROVISIONS

       1. Expedited Written Communications

              i.       Counsel for the Parties may submit written communications directly to the

Panel with simultaneous copy to all other counsel. Written communications shall be by e-mail

with attachments, with confirmation copy of all communications exceeding ten (10) pages

(including attachments) sent to the Panel in hard copy with appropriate indices and tabs for

exhibits.

             ii.       Any memoranda of law shall be accompanied by a table of contents and

authorities, and by copies of all case law and other authorities cited, in pdf format.

            iii.       Unless the Panel otherwise expressly indicates in writing, deadlines will be

satisfied (i) by transmitting electronic copies by 6:00 p.m. New York time on the date of the

deadline and (ii) when paper copies are called for under this PO2 or subsequent instructions

provided by the Panel, by hand delivery or depositing paper copies with a courier on the same date.

            iv.        Copies of all transmittal letters or e-mails without attachments, exhibits or

enclosures shall be sent by contemporaneous e-mail only to the Case Manager, unless the Case

Manager provides other instructions.

       2.       Pre-Hearing Exchange of Documents and Other Information

                a.     Each Party may request the production of documents from the other Party

in accordance with the schedule set forth in Section II. 1 of this PO2. Requests for the production

of documents shall be in writing. The requests shall be specific and not unreasonably burdensome
Case 2:20-cv-00262-DBH Document 1-4 Filed 07/26/20 Page 8 of 17                        PageID #: 46

                                                                              EXHIBIT D - 8
on the producing Party. Unless the requested Party objects to production, it shall produce the

requested documents on a rolling basis and shall complete the production within the time limit set

forth in the schedule.

               b.        If the requested Party objects to production, it shall submit a response

stating which documents or class of documents it objects to producing. The response shall state

the reasons for each objection and shall indicate the documents, if any, that the Party would be

prepared to produce instead of those requested. Subsequently, the requesting Party shall respond

to each of the other Party’s objections, indicating, with reasons, whether it disputes any such

objection.

               c.        Counsel for the Parties shall meet and confer to seek agreement on

production requests.

               d.        To the extent that the Parties cannot reach agreement, counsel shall submit

all outstanding requests to the Panel for decision. Document production requests submitted to the

Panel for decision, together with objections and responses, must be in tabular form pursuant to the

model appended to this PO2 as Annex 1 (the “Redfern Schedule”). The Parties shall use the

Redfern Schedule format throughout their exchange of requests, objections, and responses. Each

Party should supply the description contained in the Redfern Schedule of its position with regard

to each document request in dispute. The descriptions in the Redfern Schedule should be succinct

but comprehensive. Any other correspondence or documents exchanged by the Parties regarding

document requests, responses or exchanges shall not be copied to the Panel. The Redfern

Schedules shall provide a stand-alone presentation of the Parties’ positions in dispute.

               e.        Documents ordered by the Panel to be disclosed shall be produced within

the time limit set forth in in Section II. 1 of this PO2 unless the Panel otherwise directs.
Case 2:20-cv-00262-DBH Document 1-4 Filed 07/26/20 Page 9 of 17                         PageID #: 47

                                                                               EXHIBIT D - 9
               f.      Should a Party fail to produce documents as ordered by the Panel, the Panel

may draw the inferences it deems appropriate, including adverse inferences as to the merits, taking

into consideration all relevant circumstances.

               g.      Documents produced shall not be considered part of the evidentiary record

unless and until a Party subsequently submits them to the Panel as a pre-marked exhibit introduced

by one of its written submissions in accordance with the procedural calendar.

               h.      Pursuant to the Rules, the Panel may also, on its own motion, request the

production of documents.

      3. Motions and Applications; Pre-Hearing Filings; The Hearing

              No Party may file any motion or other application for relief, including but not limited

to dispositive motions, without first submitting a letter to the Panel not to exceed five pages for

dispositive motions or three pages for other motions or applications: setting forth (i) the nature of

the motion that the Party proposes to file, (ii) a brief statement of the factual and legal bases for

such motion, (iii) a confirmation that there are no factual issues that would be material to the

determination of the motion, (iv) a representation that the requesting Party has conferred in good

faith with the opposing Party about the proposed motion or application, (v) an explanation as to

why the motion or application is likely to succeed, (vi) a description of how resolution of the

motion or application would advance the efficient resolution of this arbitration, and (vii) a request

for leave from the Tribunal to file such motion or application. Upon the submission of such a

letter, the other Party shall have five business days (or such other period as the Panel may

determine) to file a responsive letter subject to the same page limitations as the letter seeking leave.

No reply letter may be filed except at the request of the Panel. The Panel will determine whether

or not to grant leave based on the letters submitted in accordance herewith or, at the Tribunal’s
Case 2:20-cv-00262-DBH Document 1-4 Filed 07/26/20 Page 10 of 17                      PageID #: 48

                                                                         EXHIBIT D - 10
discretion, following a conference call.

      4.   Evidence and Legal Authorities.

                 a.    All pre-hearing submissions of witness lists and statements, expert reports

and any supporting schedules or appendices, pre-marked exhibits, memoranda of law and legal

authorities cited, and stipulations of fact (the “Pre-hearing Submissions”) shall be submitted to the

Panel on the due date for submission or exchange of such documents between the Parties, in

searchable PDF format, unless the Panel requests otherwise or any individual Panel member

requests a different format for his copy. Memoranda of law are to be provided in Microsoft Word

as well as PDF format. A full hard copy set shall be provided to the Panel at the time and in the

format provided below.

                 b.    A hard copy set of all Pre-hearing Submissions will be made available to

the Panel at the evidentiary hearing in double-sided, indexed, tabbed and spiral bound volumes, in

letter-size format except that the pre-marked hearing exhibits are to be made available to the Panel

in A-5 format.

                 c.    The Parties shall include in their Pre-hearing Submissions all of the

documentary evidence and authorities on which they intend to rely in support of the factual and

legal arguments they assert or seek to advance in the case, in the form of summaries of fact witness

testimony, expert reports, pre-marked documentary exhibits, or legal argument or authorities.

Copies of legal authorities will be due three days following submission of the corresponding legal

memoranda.

                 d.    The Parties shall submit their filings and submissions to the Panel only once,

unless the Panel requests otherwise. For example, documents submitted as pre-marked exhibits

should not be submitted as attachments to expert reports, even if reference is made to those
Case 2:20-cv-00262-DBH Document 1-4 Filed 07/26/20 Page 11 of 17                        PageID #: 49

                                                                           EXHIBIT D - 11
documents in such statements or reports; a reference to the exhibit number or document number

using the uniform citation form provided below will be sufficient.

               e.      If the Panel, in the exercise of its discretion, allows rebuttal evidence, such

evidence shall be limited to matters raised in the other Party’s most recent submission.

               f.      A Party may request permission to submit additional or rebuttal evidence

but may not attach the additional evidence being proposed with its application unless authorized

in advance to do so by the Panel. If the Panel grants leave for the submission of such evidence, the

other Party will have an opportunity to submit rebuttal evidence.

               g.      The Parties shall identify each exhibit submitted to the Panel with a distinct

number. Each exhibit submitted by the Claimants shall begin with a letter “C” followed by the

applicable number (i.e., C-1, C-2, etc.); each exhibit submitted by the Respondent shall begin with

a letter “R” followed by the applicable number (i.e., R-1, R-2, etc.). The Parties shall use sequential

numbering of exhibits throughout the proceedings.

               h.      All pre-marked exhibits submitted to the Panel shall be deemed to be

authentic and complete unless a Party within a reasonable time disputes its authenticity or

completeness and submits its evidence showing the extent to which the document is not authentic

or complete.

               i.      Legal authorities shall be submitted in PDF format only unless the Panel or

an individual member of the Panel expressly requests hard copy.

       5.      Hearing Witnesses

               a.      The Parties may call any person, including a Party or a Party’s officer,

employee, or other representative, to present relevant evidence as a fact witness subject to the

Panel’s discretion to limit duplicative testimony and to manage the proceedings in a reasonably
Case 2:20-cv-00262-DBH Document 1-4 Filed 07/26/20 Page 12 of 17                         PageID #: 50

                                                                           EXHIBIT D - 12
efficient manner. The Parties shall cooperate to avoid hearing down-time between witnesses.

               b.      The Panel may on its own initiative, or, in the Panel’s discretion, at the

request of a Party, summon any witness within the Panel’s subpoena power to appear and testify

at the evidentiary hearing.

               c.       Each Party shall advance the costs of appearance of its own witnesses

whether for direct or cross-examination. The Panel will decide upon the appropriate allocation of

such costs in its final award.

               d.      Any proposed third-party summons shall conform to applicable law and, to

the extent appropriate, to the recommendations made in the NY City Bar Association Report found

at https://www.nycbar.org/member-and-career-services/committees/reports-listing/reports/detail/a-model-

federal-arbitration-summons-to-testify-and-present-documentary-evidence-at-an-arbitration-hearing.

       6.      Control of the proceedings

               a.      The Panel shall have control over the hearing procedures at all times and to

the full extent provided under the Rules.

               b.      The Panel may, inter alia, in its discretion, (i) refuse to hear a witness if it

considers that the testimony would be duplicative of evidence already in the record or not relevant

to any of the issues in controversy; (ii) limit or refuse the right of a Party to examine a witness

when it appears that a question has been addressed by other evidence or is irrelevant; or (iii) direct

that a witness be recalled at any time for further examination.

       7.      Fact witness presence at the evidentiary hearing

               a.       Unless the Parties agree otherwise, prior to their examination, a fact witness

shall not be present in the hearing room during the hearing of oral testimony, discuss the testimony

of any other witness, or read any transcript of any oral testimony, except that each Party may have

one representative present at all times, unless the Panel directs otherwise in exceptional
Case 2:20-cv-00262-DBH Document 1-4 Filed 07/26/20 Page 13 of 17                          PageID #: 51

                                                                             EXHIBIT D - 13
circumstances.

       8.        Experts

                 a.         Each Party may retain and submit the evidence of one or more experts. All

such experts shall submit expert reports as provided herein and by the due date for such filings.

                 b.      Expert reports shall be accompanied by any documents or information upon

which the experts rely, unless such documents or information have already been submitted as pre-

marked hearing exhibits, in which case the expert should only refer to exhibit numbers.

                 c.      The provisions set out in this PO2 regarding fact witnesses shall apply as

well to experts, except that expert witnesses may be present in the hearing room whenever

testimony is being adduced unless the Parties otherwise agree or the Panel directs otherwise in

exceptional circumstances.

                 d.         Expert reports shall contain the following:

                        i.         A complete statement of all opinions the witness will express and

the basis and reasons for the opinions the witness;

                       ii.         The facts or data considered by the witness in forming the opinions

the witness;

                      iii.         References to pre-marked exhibits and copies of any other

documents on which the witness relies in rendering any opinion;

                      iv.          Copies of any compilations, charts, graphs, tables, etc. that will be

used to summarize or support the opinions the witness;

                       v.          The witness’s qualifications, including a list of all publications

authored in the previous 10 years;

                      vi.          A list of all other cases in which, during the previous 4 years, the
Case 2:20-cv-00262-DBH Document 1-4 Filed 07/26/20 Page 14 of 17                         PageID #: 52

                                                                            EXHIBIT D - 14
witness testified as an expert at an arbitration hearing, at trial in any court, in deposition or in any

administrative proceeding; and

                      vii.      A statement      of   all compensation       arrangements     and   the

compensation to be paid for study and testimony in connection with this arbitration.

               e.        The Panel may engage one or more Panel experts provided that, before

doing so, the Panel will consult with the Parties as to the terms of engagement, scope of work, and

procedures to all the Parties an opportunity to review, comment on or otherwise respond to any

work product submitted to the Panel by any such expert.

       9.      Demonstrative Exhibits

               a.        Demonstrative exhibits in aid of argument, including the use of whiteboards

and PowerPoint slides, may be used by any Party during the hearing, provided that those materials

fairly illustrate evidence in the record and do not introduce new evidence, directly or indirectly,

and further provided that the admitted evidence from which the referred information originates is

clearly identified on the demonstrative. The Party submitting demonstrative exhibits shall provide

hard and electronic copies to opposing counsel, the Panel and the court reporter and, if applicable,

to any interpreters, not later than 24 hours before it is first proffered to the Panel, unless the Panel

expressly authorizes such later submission based on a showing of good reason or lack of prejudice

to the other Party.

       10.     Introduction of Evidence for the First Time at the Evidentiary Hearing

               a.        The Panel reserves the discretion not to allow into evidence documents or

testimony that was not fairly disclosed to any opposing Party in advance of the evidentiary hearing.

               b.        Any Party that holds back evidence beyond the applicable deadline for

exchange or submission of such evidence assumes the risk that the withholding Party will be
Case 2:20-cv-00262-DBH Document 1-4 Filed 07/26/20 Page 15 of 17                       PageID #: 53

                                                                          EXHIBIT D - 15
precluded from using such evidence for any purpose and may be sanctioned to the extent allowed

under the Rules. An exception may be made for non-prejudicial evidence unrelated to the merits

of the case and highly probative of veracity or lack thereof that a Party may seek to introduce either

(i) on cross-examination solely for purposes of impeaching the credibility of the witness or (ii) on

re-direct to rehabilitate the witness as to credibility. The use of such documents, if allowed in the

Panel’s discretion, will be limited in terms of scope and in terms of hearing time that may be spent

on such matters.

               c.      Should the Panel in exceptional circumstances grant leave to a Party to

present new evidence in the course of the evidentiary hearing, the other Party will be given a

reasonable opportunity to introduce new evidence in rebuttal.

       11.     Confidentiality/Cybersecurity

               a.      If any Party seeks confidential treatment by the other Party or by any

counsel, fact or expert witnesses of information to be exchanged in the course of this arbitration,

counsel for the Parties shall meet and confer in a good faith effort to enter into a confidentiality

agreement governing the arbitration. The Panel will consider any application for issuance of a

confidentiality order, whether by agreement or otherwise, prior to production of the information

for which confidentiality protection is sought.

               b.      If any Party should have any cyber-security concerns related to the

exchange in this arbitration of electronic data including communications, or regarding the receipt

and maintenance by the Panel of such data, counsel for the Parties shall meet and confer, prior to

the transmission of such data, in a good faith attempt to develop a mutually acceptable method of

transmission and maintenance of data and shall present their proposal(s) to the Panel in a timely

manner for the Panel’s determination.
Case 2:20-cv-00262-DBH Document 1-4 Filed 07/26/20 Page 16 of 17                       PageID #: 54

                                                                             EXHIBIT D - 16
       12.     Enforcement of Deadlines and Hearing Dates

               a.      The Parties may agree to adjust deadlines without seeking leave of the Panel

on condition that such adjustments will not affect the scheduling of (i) conferences with the Panel,

(ii) the scheduled filing of written submissions to the Panel, or (iii) evidentiary hearing dates, and

provided that counsel for the Parties promptly notify the Panel of any such adjustments.

               b.      The evidentiary hearing dates set by the Panel with the agreement of the

Parties in this PO2 will be strictly enforced and will not be adjourned except on a showing of good

cause. The Panel will not consider to be good cause for adjournment any competing commitments

of a Party arising from or related to the foreseeable conduct of its business or vacation plans or

any conflicting commitments of counsel in any judicial, administrative, arbitral or other

proceedings or activities related to the practice of the legal profession.

       13.     Continued Obligations Regarding Disclosures

               The Parties and their counsel are under a continuing obligation, at any stage of the

proceedings, to bring to the attention of the Case Manager and not directly to the Panel members

any information that may require disclosure as soon as they become aware of any such information.

       14.     Continued Effect of Order

               This order and PO1 shall continue in effect unless and until expressly amended or

superseded by any subsequent order or ruling of the Panel.


Date: April 13, 2020




____________________________
Richard L. Mattiaccio, Chair
 For the Panel
                       Case 2:20-cv-00262-DBH Document 1-4 Filed 07/26/20 Page 17 of 17              PageID #: 55

                                                                                                           EXHIBIT D - 17

                                                                Annex PO2
                                                       AAA Case No. 01-19-0001-9789
                                                Model Redfern Schedule for Document Requests

No.   Documents or category      Relevance and materiality,      Reasoned objections      Response to objections    Decision
      of documents requested   incl. references to submission        to document         to document production     (Panel)
         (requesting Party)           (requesting Party)          production request             request
                                                                   (objecting Party)        (requesting Party)
                               References to      Comments
                                Submissions,
                                  Exhibits,
                                  Witness
                               Statements or
                               Expert Reports
